ON MOTION FOR REHEARING.
LATTIMORE, Judge.
It would be immaterial whether the house in which the officers found appellant in possession of a still in operation, was a private residence. The facts fully showed cause for the search, as stated in our original opinion, in which event it would make no difference whether the place searched be a residence. Re-examination of the record does not lead us to any agreement with appellant’s contention that the record was misunderstood when we wrote originally.
The motion for rehearing will be overruled.

Overruled.